       Case 1:19-cr-00074-SPW Document 55 Filed 04/01/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                CR 19-74-BLG-SPW


                       Plaintiff,

          vs.

                                          ORDER
 ALAN CHRISTOPHER
 WILLIAMS,
                       Defendant.




     The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Proceedings(Doc. 54). For good cause being shown,

     IT IS HEREBY ORDERED that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

     The Court is directed to notify counsel of the making ofthis Order.

     DATED this           day of                   , 2021.




                              SUSAN P. WATTERS
                              United States District Court Judge
